DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 16 is rejected under 35 U.S.C. 101 because of the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 16 is directed towards a computer readable medium where these storage mediums include statutory and non-statutory categories such as signals per se. Examiner recommends to amend claim 16 to specifically recite “non-transitory computer readable storage medium” to overcome the current rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al (CN 106709014A).
Li teaches:
A method for building an Extended Filesystem (Ext) on a mass storage device, with a data processing apparatus, the method including the steps of: 
calculating parameters of the Ext by processing attributes that are common to a type of the Ext; (S402 – discloses other data in the EXT meta data to be pre-set such as data block bitmaps, group descriptor etc)
generating metadata common to the type of Ext using the calculated parameters, in a metadata processing stream (S402 – discloses pre-set metadata such as data block bitmaps, group descriptor tables etc in the EXT); and 
writing a data structure for the Ext using the metadata generated in the metadata processing stream, in a data block processing stream (S402 and S403 – discloses a data block and file data processing, also discloses generating EXT metadata according to the directory structure and writing the generated EXT metadata to the partition to construct the extended file system EXT of the partition).  

(S402-S403: Since the file location of the EXT metadata record generated above is the same as the storage location of the file in the FAT file system, it is possible to use the file directly in the EXT without having to copy the file to a storage space other than the partition 1021).  
Claims 15 and 16 are rejected using similar reasoning seen in the rejection of claim 1 due to reciting similar limitation but directed towards a system and a software product. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (CN 106709014A) in view of Card et al (Design and Implementation of the Second Extended FIlesystem).
Regarding claim 3, Li does not explicitly teach retrieving the attributes from a data input package with a data processing apparatus configured to read the data input package in a streaming process.  
Card teaches retrieving the attributes from a data input package with a data processing apparatus configured to read the data input package in a streaming process(page 5 VFS Structure 2nd paragraph – VFS knows about the filesystem types supported in the kernel, and it uses a table defined during kernel config)).

Regarding claim 4, Li does not explicitly teach in which the data input package contains files for storing on the mass storage device in accordance with the Ext.  
	Card teaches in which the data input package contains files for storing on the mass storage device in accordance with the Ext (page 5 VFS Structure 2nd paragraph – VFS knows about the filesystem types supported in the kernel, and it uses a table defined during kernel config)).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Li, as seen above, to include which the data input package contains files for storing on the mass storage device in accordance with the Ext as taught by Card. It would be advantageous to make the combination to provide a very robust file system in order to risk of data loss in intensive use as taught by Card (The second extended file system - motivations).
Regarding claim 5, Li does not explicitly teach, which includes the step of retrieving the attributes includes the step of retrieving the attributes from a metadata tree of the Ext.  
	Card teaches which includes the step of retrieving the attributes includes the step of retrieving the attributes from a metadata tree of the Ext (page 3 – directories – directories are structured in a hierarchical tree).  

Regarding claim 6, Li does not explicitly teach in which the data block processing stream and the metadata processing stream are carried out concurrently.  
	Card teaches in which the data block processing stream and the metadata processing stream are carried out concurrently (page 6-7 Advanced Ext2fs feautres).  
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Li, as seen above, to include the data block processing stream and the metadata processing stream are carried out concurrently as taught by Card. It would be advantageous to make the combination to provide a very robust file system in order to risk of data loss in intensive use as taught by Card (The second extended file system - motivations).
Regarding claim 7, Li does not explicitly teach in which the step of writing the data structure includes writing an empty data structure for non-overhead data according to the calculated parameters.  
Card teaches which the step of writing the data structure includes writing an empty data structure for non-overhead data according to the calculated parameters (page 10-11, The Ext2fs tools).  

Regarding claim 8, Li does not explicitly teach in which the step of writing the empty data structure includes the step of writing a number of empty data block groups, in a series of iterations, the number calculated in the step of calculating the parameters.  
Card teaches in which the step of writing the empty data structure includes the step of writing a number of empty data block groups, in a series of iterations, the number calculated in the step of calculating the parameters(page 9-10 the Ext2fs library).  
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Li, as seen above, to include teaches in which the step of writing the empty data structure includes the step of writing a number of empty data block groups, in a series of iterations, the number calculated in the step of calculating the parameters as taught by Card. It would be advantageous to make the combination to provide a very robust file system in order to risk of data loss in intensive use as taught by Card (The second extended file system - motivations).
Regarding claim 9, Li does not explicitly teach in which each iteration includes the step of writing an empty data block and data describing characteristics and usage of the data block group.  
(page 9-10 the Ext2fs library).  
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Li, as seen above, to include in which each iteration includes the step of writing an empty data block and data describing characteristics and usage of the data block group as taught by Card. It would be advantageous to make the combination to provide a very robust file system in order to risk of data loss in intensive use as taught by Card (The second extended file system - motivations).
Regarding claim 10, Li does not explicitly teach in which the step of writing the data structure for the Ext includes the step of writing data blocks from a data blocks queue generated in the metadata processing stream.  
Card teaches in which the step of writing the data structure for the Ext includes the step of writing data blocks from a data blocks queue generated in the metadata processing stream (pages 3-4 Links).  
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Li, as seen above, to include the step of writing the data structure for the Ext includes the step of writing data blocks from a data blocks queue generated in the metadata processing stream as taught by Card. It would be advantageous to make the combination to provide a very robust file system in order to risk of data loss in intensive use as taught by Card (The second extended file system - motivations).
Regarding claim 11, Li does not explicitly teach in which the step of writing the data structure for the Ext includes the step of processing a metadata tree in a data input package.  
(page 3 – directories – directories are structured in a hierarchical tree). 
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Li, as seen above, to the step of writing the data structure for the Ext includes the step of processing a metadata tree in a data input package as taught by Card. It would be advantageous to make the combination to provide a very robust file system in order to risk of data loss in intensive use as taught by Card (The second extended file system - motivations).

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (CN 106709014A) in view of Card et al (Design and Implementation of the Second Extended FIlesystem) and Matsui et al (US 2019/0278504).
Regarding claim 12, Li in view of Card does not explicitly teach which includes the step of, for each node in the metadata tree, determining whether the node is a file and, if the node is a file, padding the file size to align with a pre-determined size of the data blocks, and writing the contents of the file to a data block input stream for the node, otherwise, if the node is not a file, generating directory entries from children of the retrieved node to be used in the data block input stream in the step of writing the data structure for the Ext, and in both cases, decrement a current file block by one.  
Matsui teaches which includes the step of, for each node in the metadata tree, determining whether the node is a file and, if the node is a file, padding the file size to align with a pre-determined size of the data blocks, and writing the contents of the file to a data block input (Figure 12, S1212-1214), otherwise, if the node is not a file, generating directory entries from children of the retrieved node to be used in the data block input stream in the step of writing the data structure for the Ext (Figure 12, S1205-1211), and in both cases, decrement a current file block by one (S1208 and S1214).  
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Li in view of Card, as seen above, to include which includes the step of, for each node in the metadata tree, determining whether the node is a file and, if the node is a file, padding the file size to align with a pre-determined size of the data blocks, and writing the contents of the file to a data block input stream for the node, otherwise, if the node is not a file, generating directory entries from children of the retrieved node to be used in the data block input stream in the step of writing the data structure for the Ext, and in both cases, decrement a current file block by one as taught by Matsui. It would be advantageous to make the combination to provide a very robust file system in order to risk of data loss in intensive use as taught by Card (The second extended file system - motivations).
Regarding claim 13, Li in view of Card does not explicitly teach which includes the step of incrementing a current file block if not all data in the metadata tree has been written.  
Matsui teaches which includes the step of incrementing a current file block if not all data in the metadata tree has been written (Figure 12, S1214).  
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Li in view of Card, as seen above, to include which includes the step of incrementing a current file block if not all data in the metadata tree has been written as taught by Matsui. It would be advantageous to make the combination to 
Regarding claim 14, Li in view of Card does not explicitly teach which includes the step of generating pointer block data and writing the pointer block data to the data block input stream if a current file block is a pointer block , otherwise, if the current file block is not a pointer block, writing the incremented file block to the data block input stream.
	Matsui which includes the step of generating pointer block data and writing the pointer block data to the data block input stream if a current file block is a pointer block(Figure 12, S1212-1214), otherwise, if the current file block is not a pointer block, writing the incremented file block to the data block input stream (Figure 12, S1205-S1211).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Li in view of Card, as seen above, to include the step of generating pointer block data and writing the pointer block data to the data block input stream if a current file block is a pointer block , otherwise, if the current file block is not a pointer block, writing the incremented file block to the data block input stream as taught by Matsui. It would be advantageous to make the combination to provide a very robust file system in order to risk of data loss in intensive use as taught by Card (The second extended file system - motivations).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHARPLESS whose telephone number is (571)272-1521.  The examiner can normally be reached on M-F 7:30 AM- 3:30 PM (ET).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK FEATHERSTONE can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.C.S./Examiner, Art Unit 2166                                                                                                                                                                                                        

/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166